UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED:DECEMBER 31, 2015 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-13447 ANNALY CAPITAL MANAGEMENT, INC. (Exact Name of Registrant as Specified in its Charter) MARYLAND 22-3479661 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 NEW YORK, NEW YORK (Zip Code) (Address of principal executive offices) (212) 696-0100 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $.01 per share New York Stock Exchange 7.875% Series A Cumulative Redeemable Preferred Stock New York Stock Exchange 7.625% Series C Cumulative Redeemable Preferred Stock New York Stock Exchange 7.50% Series D Cumulative Redeemable Preferred Stock New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark whether the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes þ No o Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso Noþ At June 30, 2015, the aggregate market value of the voting common stock held by non-affiliates of the Registrant was approximately $8.7 billion, based on the closing sales price of the Registrant’s common stock on such date as reported on the New York Stock Exchange. The number of shares of the Registrant’s Common Stock outstanding on February 19, 2016 was 924,829,841. DOCUMENTS INCORPORATED BY REFERENCE The registrant intends to file a definitive proxy statement pursuant to Regulation 14A within 120 days of the end of the fiscal year ended December 31, 2015.Portions of such proxy statement are incorporated by reference into Part III of this Form 10-K. ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES ANNALY CAPITAL MANAGEMENT, INC. 2-K ANNUAL REPORT TABLE OF CONTENTS PART I PAGE Item 1. Business 1 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 40 Item 2. Properties 40 Item 3. Legal Proceedings 40 Item 4. Mine Safety Disclosures 40 PART II Item 5. Market For Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 41 Item 6. Selected Financial Data 45 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 46 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 84 Item 8. Financial Statements and Supplementary Data 84 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 84 Item 9A. Controls and Procedures 84 Item 9B. Other Information 87 PART III Item 10. Directors, Executive Officers and Corporate Governance 89 Item 11. Executive Compensation 89 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 89 Item 13. Certain Relationships and Related Transactions, and Director Independence 89 Item 14. Principal Accounting Fees and Services 89 PART IV Item 15. Exhibits, Financial Statement Schedules 90 Exhibit Index 90 Financial Statements 93 Signatures II-1 i ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Item 1. Business PART I ITEM 1. BUSINESS “Annaly,” “we,” “us,” or “our” refers to Annaly Capital Management, Inc. and our wholly-owned subsidiaries, except where it is made clear that the term means only the parent company. Refer to the section titled “Glossary of Terms” located at the end of Part II. Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” for definitions of certain of the commonly used terms in this annual report on Form 10-K. The following description of our business should be read in conjunction with the Consolidated Financial Statements and the related Notes thereto, and the information set forth under the heading “Special Note Regarding Forward-Looking Statements” in Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operation. INDEX TO ITEM 1.BUSINESS Page Business Overview 2 Investment Strategy and Capital Allocation Policy 2 Our Portfolio and Capital Allocation 3 Risk Appetite Statement 3 Target Assets 4 Capital Structure and Financing 6 Operating Platform 7 Risk Management 7 Management Agreement 7 Executive Officers 8 Employees 8 Regulatory Requirements 8 Competition 9 Corporate Governance 9 Distributions 10 Available Information 10 1 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Business Business Overview We are a leading mortgage real estate investment trust (or REIT) that is externally managed by Annaly Management Company LLC (or Manager). Our common stock is listed on the New York Stock Exchange under the ticker symbol “NLY”. Since our founding in 1997, we have strived to generate net income for distribution to our stockholders and preserve capitalthrough the prudent selection and management of our investments. We own a portfolio of real estate related investments. We use our capital coupled with borrowed funds to invest in real estate related investments, earning the spread between the yield on our assets and the cost of our borrowings. Our business operations are primarily comprised of the following: Business Operations Year Formed Description Annaly, the parent company Invests primarily in various types of Agency mortgage-backed securities and related derivatives to hedge these investments.Its portfolio also includes residential credit investments such as credit risk transfer securities and non-Agency mortgage-backed securities. Annaly Commercial Real Estate Group, Inc. (or ACREG) Wholly-owned subsidiary that specializes in originating or acquiring, financing and managing commercial loans and other commercial real estate debt, commercial mortgage-backed securities and other commercial real estate-related assets. Annaly Middle Market Lending LLC (or MML) Wholly-owned subsidiary that engages in corporate middle market lending transactions. RCap Securities, Inc. (or RCap) Wholly-owned subsidiary that operates as a broker-dealer, and is a member of the Financial Industry Regulatory Authority (or FINRA) We have made significant investments in our business as part of the diversification of our investment strategy. Our operating platform has expanded in support of our diversification strategy, and has included investments in systems, infrastructure and personnel. Our operating platform now supports our investments in Agency and residential credit assets, commercial real estate and corporate loans. The diversity of our investment alternatives provides us the flexibility to adapt to changes in market conditions and to take advantage of potential resulting opportunities. We believe that our business objectives are supported by our size and conservative financial posture relative to the industry, the extensive experience of our Manager’s employees, the diversity of our investment strategy, a comprehensive risk management approach, the availability and diversification of financing sources, our corporate structure and our operational efficiencies. Investment Strategy and Capital Allocation Policy Our principal business objectives are to generate net income for distribution to our stockholders from our investments and capital preservation. We seek to achieve attractive risk-adjusted returns and preservation of capital over the long term through investment in a diversified portfolio of target assets. As part of our diversification strategy, in February 2016, our board of directors (or Board) made changes to the capital allocation policy. The updated policy allows us greater flexibility to generate attractive returns for our stockholders. Under our capital allocation policy, subject to oversight by our Board, we may allocate our investments within our target asset classes as we determine is appropriate from time to time. The following target assets have been approved for investment under our capital allocation policy. 2 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Business Residential
